Citation Nr: 1638365	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for viral myocarditis condition with chest pain with radiation to the left shoulder from April 9, 2002 to December 30, 2010, and in excess of 60 percent from that date.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1983 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision granted entitlement to service connection for viral myocarditis condition with chest pain with radiation to the left shoulder and assigned a 60 percent rating effective June 29, 2011.  A May 2014 rating decision granted a 30 percent rating for the viral myocarditis condition with chest pain with radiation to the left shoulder from April 9, 2002, and a 60 percent rating from December 30, 2010.  

In December 2015, the Board denied entitlement to an effective date earlier than April 9, 2002, for the grant of service connection for viral myocarditis condition with chest pain with radiation to the left shoulder, and remanded the issue remaining on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's decision, this case was remanded to the RO for records to be obtained and for the Veteran to be examined, which was undertaken.  Thereafter, if the claim was not granted in full, the Veteran and his representative were to be sent a supplemental statement of the case.  

According to a VA Form 27-0820, the Veteran was supposed to be sent a supplemental statement of the case, but his Virtual file contained another veteran's supplemental statement of the case (which has since been removed), but in checking the other Veteran's records as well as a third Veteran's records, there was no supplemental statement of the case for the Veteran in this case.  It does not appear that the supplemental statement of the case for this Veteran was located and it is further unclear if a supplemental statement of the case was ever in fact completed given that one cannot be found.  As such, the RO should readjudicate this matter and if it cannot be granted, should prepare and issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal which specifically addresses all evidence added to the record since the statement of the case, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

